                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TROY KING,                                           Case No. 4:18-cv-06225-KAW
                                   8                     Plaintiff,                           SECOND ORDER TO SHOW CAUSE
                                   9              v.                                          Re: Dkt. Nos. 8, 13
                                  10     HOSPITAL COURIERS NEVADA LLC,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On October 11, 2018, Plaintiff Troy King filed this case against Defendant Hospital
                                  14   Couriers Nevada, LLC. (Dkt. No. 1.) Plaintiff also moved to proceed in forma pauperis ("IFP
                                  15   Application"). (Dkt. No. 4.) On October 26, 2018, the Court granted Plaintiff's IFP Application.
                                  16   (Dkt. No. 5.) Pursuant to 28 U.S.C. § 1915(e)(2), the Court then screened Plaintiff's complaint
                                  17   and found it deficient, finding that Plaintiff had failed to set forth a "short and plain statement of
                                  18   the claim showing that the pleader is entitled to relief" and that Plaintiff had failed to establish
                                  19   subject matter jurisdiction. (Dkt. No. 8.) The Court ordered Plaintiff to file an amended complaint
                                  20   that provided the legal and factual basis for all claims by January 25, 2019. Id. at 3. Plaintiff did
                                  21   not timely file an amended complaint, so the Court issued an order to show cause on February 14,
                                  22   2019. (Dkt. No. 10.) Therein, Plaintiff was ordered to respond by March 15, 2019 and explain why
                                  23   his case should not be dismissed for failure to prosecute, and why he did not file the amended
                                  24   complaint by January 25, 2019. Id. Additionally, Plaintiff was ordered to file his first amended
                                  25   complaint. Id.
                                  26          On March 14, 2019, Plaintiff filed a response to the order to show cause and explained that
                                  27   he was evicted from his residence and was homeless, which resulted in problems receiving mail,
                                  28   so he did not realize that the screening order and order to show cause were issued until he met
                                   1   with the Legal Help Center on March 12, 2019. (Dkt. No. 12 at 1.) Plaintiff then requested an

                                   2   additional 30 days to file the amended complaint. Id. at 2. Plaintiff simultaneously filed a notice of

                                   3   change of address form. (Dkt. No. 13.) On March 22, 2019, the undersigned discharged the

                                   4   February 14, 2019 order to show cause, and granted Plaintiff’s request for an extension of time to

                                   5   file the first amended complaint. (Dkt. No. 13.) Plaintiff was given until April 22, 2019 to file the

                                   6   first amended complaint. Id. Despite seeking and obtaining an extension, Plaintiff has still not

                                   7   filed an amended complaint.

                                   8          Accordingly, the Court ORDERS Plaintiff to show cause, by July 15, 2019, why Plaintiff's

                                   9   case should not be dismissed for failure to prosecute, and why he did not file the amended

                                  10   complaint by April 22, 2019. Additionally, Plaintiff shall file his first amended complaint. Failure

                                  11   to respond to the order to show cause and file the first amended complaint by the deadline will

                                  12   result in the Court reassigning the case to a district judge with the recommendation that the case be
Northern District of California
 United States District Court




                                  13   dismissed.

                                  14          Again, Plaintiff may wish to contact the Federal Pro Bono Project's Help Desk for

                                  15   assistance—a free service for pro se litigants—by calling (415) 782-8982 to make an appointment.

                                  16   Plaintiff may also wish to consult the manual the court has adopted to assist pro se litigants in

                                  17   presenting their case. This manual, and other free information for pro se litigants, is available

                                  18   online at: http://cand.uscourts.gov/proselitigants.

                                  19          Additionally, the case management conference set for June 25, 2019 is continued to

                                  20   September 17, 2019 at 1:30 p.m. in Courtroom 4, U.S. District Court, 1301 Clay Street, Oakland,

                                  21   California. The case management statement is due on or before September 10, 2019.

                                  22          IT IS SO ORDERED.

                                  23   Dated: June 18, 2019
                                                                                                 __________________________________
                                  24                                                             KANDIS A. WESTMORE
                                  25                                                             United States Magistrate Judge

                                  26
                                  27

                                  28
                                                                                             2
